DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitations “the holes” in the 7th line of the claim.  It is unclear whether this limitation refers to “holes” recited in the 5th line of claim 26 or “holes” recited in the 6th line of claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19, 20, 22, 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Göötz et al. (US 2016/0190110) in view of Sugizaki et al. (US 2015/0171140).
Regarding claim 19, Göötz et al. teach a method for manufacturing an optoelectronic semiconductor device (optoelectronic semiconductor chip; [0002]), the method comprising: A) providing a semiconductor layer sequence (4; Fig. 10, [0058]), the semiconductor layer sequence (4) having a radiation side (the top side of 4; Fig. 10, [0059]) with a plurality of illumination areas (the areas of the top surfaces of 4; Fig. 10, [0059]); B) applying a photostructurable first photo layer (17’ before pattering; Fig. 14, Fig. 3, [0081, 0069]) on the radiation side (the top side of 4; see Fig. 14); C) photostructuring the first photo layer (pattering 17’ similar to Fig. 4 by photo-patterning; Fig. 14, [0081, 0069]) into a structured first photo layer (patterned 17’ in Fig. 14; [0081]), wherein holes (openings in 17’ in Fig. 14 in a plurality of pixel regions; [0064]) are formed in the first photo layer (17’) in regions of first illumination areas (regions above the areas of the top surface of the middle 4); D) applying a first converter material (19; Fig. 15, [0082]) to the structured first photo layer (patterned 17’ in Fig. 15; [0082]), wherein the first converter material (19) partially or completely fills the holes (opening in 17’ in Fig. 15), thereby forming first converter elements (19s in a plurality of pixel regions; [0064]) in the holes (opening in 17’ in Fig. 15), the first converter elements (19) covering the associated first illumination areas (the areas of the top surface of the middle 4); E) removing the first photo layer (17’; Fig. 16, [0083]); and F) applying a second converter material (19’; Fig. 18, [0085]) to the radiation side (the top side of 4) at least in regions of second illumination areas (regions above the areas of the top surface of the left 4), the second illumination areas (the areas of the top surface of the left 4) being different from the first illumination areas (the areas of the top surface of the middle 4), wherein step F) (Fig. 18) is carried out after steps A) to E) (Figs. 10, 14, 15 and 16).
Göötz et al. do not teach wherein the second converter material is applied to the plurality of illumination areas; thereby covering the first illumination areas which are already covered with the first converter elements.
In the same field of endeavor of semiconductor manufacturing, Sugizaki et al. teach wherein the second converter material (15; Fig. 1B, [0035]) is applied to the plurality of illumination areas (the areas of the top surfaces of 21 and 22; Fig. 1B, [0039]) thereby covering the first illumination areas (the areas of the top surfaces of 21; Fig. 1B, [0039]) which are already covered with the first converter elements (14; Fig. 1B; [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Göötz et al. and Sugizaki et al. and to have the second converter material covering the first converter elements as taught by Sugizaki et al., because the structure can be used to easily adjust the tint of the light that is emitted by the semiconductor light emitting device between natural light and cherry blossom as taught by Sugizaki et al. ([0072]). 
Regarding claim 20, Göötz et al. teach wherein the first converter elements (19) and the second converter material (19’) after steps A) to F) (Fig. 19).
Göötz et al. do not teach the first converter elements are in direct contact with the second converter material.
In the same field of endeavor of semiconductor manufacturing, Sugizaki et al. teach the first converter elements (14; Fig. 1B; [0045]) are in direct contact with the second converter material (15; Fig. 1B, [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Göötz et al. and Sugizaki et al. and to have the second converter material covering the first converter elements as taught by Sugizaki et al., because the structure can be used to easily adjust the tint of the light that is emitted by the semiconductor light emitting device between natural light and cherry blossom as taught by Sugizaki et al. ([0072]). 
Regarding claim 22, Göötz et al. teach the method according to claim 19, further comprising removing the first converter material (19) from regions laterally adjacent to the holes (opening in 17’ in Fig. 14) before or during step E) (before or during step E of Fig. 16, where a portion of 19 adjacent to the opening in 17’ in Fig. 15 is removed in Fig. 16).
Regarding claim 26, Göötz et al. teach wherein applying the second converter material (19’) comprises: applying a photostructurable second photo layer (17’ before pattering; Fig. 17, Fig. 3, [0084, 0069]) to the radiation side (the top side of 4); photostructuring the second photo layer (pattering 17’ similar to Fig. 4 by photo-patterning; Fig. 17, [0084, 0069]) into a structured second photo layer (patterned 17’ in Fig. 17; [0081]) such that holes (opening in 17’ in Fig. 18) are created in the regions of the second illumination areas (regions above the areas of the top surface of the left 4); and applying the second converter material (19’) to the structured second photo layer (patterned 17’ in Fig. 18; [0085]), wherein the second converter material (19’) partially or completely fills the holes (opening in 17’ in Fig. 18), thereby forming second converter elements (19’) in the holes (opening in 17’ in Fig. 18), the second converter elements (19’) covering the associated second illumination areas (the areas of the top surface of the left 4).
Göötz et al. do not teach wherein the second converter elements directly adjoin the first converter elements.
In the same field of endeavor of semiconductor manufacturing, Sugizaki et al. teach wherein the second converter elements (15; Fig. 1B, [0035]) directly adjoin the first converter elements (14; Fig. 1B; [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Göötz et al. and Sugizaki et al. and to expand the holes such that the second converter material fully covering the first converter elements as taught by Sugizaki et al., because the structure can be used to easily adjust the tint of the light that is emitted by the semiconductor light emitting device between natural light and cherry blossom as taught by Sugizaki et al. ([0072]). 
Regarding claim 29, Göötz et al. teach the method according to claim 19, wherein the radiation side (the top side of 4) comprises third illumination areas (the areas of the top surface of the right 4), and wherein the third illumination areas (the areas of the top surface of the right 4) are kept free from the first converter material (19) and the second converter material (19’; see Fig. 19).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Göötz et al. and Sugizaki et al. as applied to claim 19 above, and further in view of Madigan (US 2014/0197385).
Regarding claim 21, Göötz et al. teach the method according to claim 19, wherein the first photo layer (17’).
Göötz et al. do not teach the first photo layer comprises a photostructurable silicone.
In the same field of endeavor of semiconductor manufacturing, Madigan teaches the first photo layer (104 of photoresist; [0051]) comprises a photostructurable silicone (photosensitive silicon; [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Göötz et al., Sugizaki et al. and Madigan, and to have the first photo layer comprises a photostructurable silicone as taught by Madigan ([0051]), because Göötz et al. teach the photo layer (17’; [0081]) to be a photoresist layer ([0081]), but is silent about the actual material of the photoresist layer, while Madigan teaches that the photosensitive silicone is one of the common materials of the photoresist materials ([0051]). 
Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Göötz et al. (US 2016/0190110) in view of Sugizaki et al. (US 2015/0171140), and further in view of Pfeuffer et al. (US 2018/0166499).
Regarding claim 37, Göötz et al. teach a method of manufacturing an optoelectronic semiconductor device (optoelectronic semiconductor chip; [0002]), the method comprising: A) providing a semiconductor layer sequence (4; Fig. 10, [0058]), the semiconductor layer sequence (4) having a radiation side (the top side of 4; Fig. 10, [0059]) with a plurality of illumination areas (the areas of the top surfaces of 4; Fig. 10, [0059]); B) applying a photostructurable first photo layer (17’ before pattering; Fig. 14, Fig. 3, [0081, 0069]) on the radiation side (the top side of 4; see Fig. 14); C) photostructuring the first photo layer (pattering 17’ similar to Fig. 4 by photo-patterning; Fig. 14, [0081, 0069]) into a structured first photo layer (patterned 17’ in Fig. 14; [0081]), wherein holes (openings in 17’ in Fig. 14 in a plurality of pixel regions; [0064]) are formed in the first photo layer (17’) in regions of first illumination areas (regions above the areas of the top surface of the middle 4); D) applying a first converter material (19; Fig. 15, [0082]) to the structured first photo layer (patterned 17’ in Fig. 15; [0082]), wherein the first converter material (19) partially or completely fills the holes (opening in 17’ in Fig. 15), thereby forming first converter elements (19s in a plurality of pixel regions; [0064]) in the holes (opening in 17’ in Fig. 15), the first converter elements (19) covering the associated first illumination areas (the areas of the top surface of the middle 4); E) removing the first photo layer (17’; Fig. 16, [0083]); and F) applying a second converter material (19’; Fig. 18, [0085]) to the radiation side (the top side of 4) at least in regions of second illumination areas (regions above the areas of the top surface of the left 4), the second illumination areas (the areas of the top surface of the left 4) being different from the first illumination areas (the areas of the top surface of the middle 4), wherein, after steps A) to F), the first converter elements (19) are next to the second converter material (19’), wherein, after steps E) and F) (e.g. Fig. 19), the semiconductor layer sequence (4) is separated into a plurality of pixelated semiconductor chips (three pieces of chips; Fig. 19), each of the semiconductor chips (each piece of 4) comprising a part of the semiconductor layer sequence (4), an active layer (5; Fig. 19, [0058]) and a part of the radiation side (the top side of 4) including first and second illumination areas (the areas of the top surface of the middle 4 and the left 4).
Göötz et al. do not teach the first converter elements are in direct contact with the second converter material, and wherein the active layer of a semiconductor chip is formed contiguously.
In the same field of endeavor of semiconductor manufacturing, Sugizaki et al. teach the first converter elements (14; Fig. 1B; [0045]) are in direct contact with the second converter material (15; Fig. 1B, [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Göötz et al. and Sugizaki et al. and to have the second converter material covering and in direct contact with the first converter elements as taught by Sugizaki et al., because the structure can be used to easily adjust the tint of the light that is emitted by the semiconductor light emitting device between natural light and cherry blossom as taught by Sugizaki et al. ([0072]). 
In the same field of endeavor of semiconductor manufacturing, Pfeuffer et al. teach wherein the active layer (33; Fig. 1, [0055]) of a semiconductor chip (display device; [0055]) is formed contiguously (see Fig. 3, the contacts 55a, 55b, the only elements penetrate the active layer 33 occupy only tiny areas that the active layer is in a contiguous form surround the contacts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Göötz et al., Sugizaki et al. and Pfeuffer et al. and to have the active layer of a semiconductor chip formed contiguously as taught by Pfeuffer et al., because Göötz et al. shows in Fig. 10, a cross-sectional view of contacts (15; Fig. 10, [0068]) penetrate the active layer (5; Fig. 10, [0068]) but fails to show the complete structure of the contacts in a top down view, while Pfeuffer et al. teach a complete structure of the contacts (55a; Figs. 1 and 3) in a cross-section view (Fig. 1) and a top down view (Fig. 3) that the contacts (55a) is tiny and the active layer is in a contiguous form surround the contacts (Figs. 1 and 3). 

Response to Arguments
Applicant’s amendments, filed 04/21/2022, overcome the rejections to claims 19-24, 26, 29 and 37 under 35 U.S.C. 112.  The rejections to claims 19-24, 26, 29 and 37 under 35 U.S.C. 112 have been withdrawn.
On pages 6-7 of Applicant' s Response regarding claim 37, Applicant argues that Göötz fails to teach all the features of claim 37 because Göötz does not teach or suggest a separation of the carrier element 7.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a separation of the carrier element”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On pages 7-8 of Applicant' s Response regarding claim 37, Applicant argues that a skilled artisan would not motivated to combine Göötz with Verschuuren and Pfeuffer since this would lead to the removal of the trenches 6 of semiconductor chip in Göötz.
The Examiner respectfully disagrees with Applicant' s argument, because the combination of Göötz with Verschuuren would only lead to the change the sizes of the first converter elements and the second converter material of Göötz, and the combination of Göötz with Pfeuffer would only lead to a contact 15 surrounded by the active layer 5 in Göötz.  Both combinations would not lead to the removal of the trenches 6 of semiconductor chip in Göötz.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jalink et al. (US 2008/0272712) teach in Fig. 1, a LED having wavelength converters 34a and 34b in direct contact with each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        7/15/2022